Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1; line 6 is objected to because of the following informalities:  “stopping the supplying of fuel to combustor” should be - - stopping the supplying of fuel to the combustor- -. Appropriate correction is required.
Claim 9; line 1; claim 18, line 2 is objected to because of the following informalities:  “pressurized air” should be - - the pressurized air- -. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alecu (US 20180080378) in view of Davies (US 3344602) and Kim et al (US 20190017707) and Futa et al (US 20030200754).

    PNG
    media_image1.png
    471
    616
    media_image1.png
    Greyscale

Annotated Figure 1 of Davies (US 3344602)

Regarding claim 1, Alecu discloses a method of operating a gas turbine engine (Figure 1; 12B), the method comprising:
supplying fuel to a combustor (Figure 1; 18B.  Paragraph 0054).
Alecu does not disclose the gas turbine engine having a first fuel manifold and a second fuel manifold configured to supply fuel to a combustor of the gas turbine engine, and a method comprising: 
supplying fuel to the combustor via the first and second fuel manifolds;
while supplying fuel to the combustor via the first fuel manifold: 
stopping the supplying of fuel to the combustor via the second fuel manifold; and

However, Davies teaches a method of operating a gas turbine engine (Figure 3), the gas turbine engine having a first fuel manifold (Annotated Figure 1; labeled first manifold) and a second fuel manifold (Annotated Figure 1; labeled second manifold) configured to supply fuel to a combustor (Column 2, lines 1-4) of the gas turbine engine, the method comprising: 
supplying fuel to the combustor via the first and second fuel manifolds (Column 2, lines 1-4);
stopping the supplying of fuel to the combustor via the second fuel manifold (Column 2; line 13-19); and
flushing fuel from the second fuel manifold into the combustor by discharging pressurized air (Column 1, line 59-62) from an accumulator (Figure 1; 10) into the second fuel manifold toward the combustor (Column 2; line 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu wherein the gas turbine engine has a first fuel manifold and a second fuel manifold configured to supply fuel to a combustor of the gas turbine engine, and the method comprises: supplying fuel to the combustor via the first and second fuel manifolds; stopping the supplying of fuel to the combustor via the second fuel manifold; and flushing fuel from the second fuel manifold into the combustor by discharging pressurized air from an accumulator into the second fuel manifold toward the combustor as taught by and suggested by Davies in order to expel residual fuel (Column 2, line 65-68.  The modification uses the purge system of Davies in Figure 1; 12B of Alecu).
Alecu in view of Davies does not teach while supplying fuel to the combustor via the first fuel manifold: 
stopping the supplying of fuel to the combustor via the second fuel manifold; and

However, Kim teaches a method of operating a gas turbine engine (Figure 1; 1), the gas turbine engine having a first fuel manifold (Figure 2; 520) and a second fuel manifold (Figure 2; 540) configured to supply fuel to a combustor (Any of the combustors of Figure 2) of the gas turbine engine, the method comprising: 
supplying fuel to the combustor via the first and second fuel manifold (Paragraph 0023, 0089);
while supplying fuel to the combustor via the first fuel manifold: 
stopping the supplying of fuel to the combustor via the second fuel manifold (Paragraph 0023, 0089).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies wherein while supplying fuel to the combustor via the first fuel manifold: stopping the supplying of fuel to the combustor via the second fuel manifold as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089,  The modification includes the divider valve, Figure 2; 680 of Kim into Figure 1; 17 of Davies).
Alecu in view of Davies and Kim does not teach while supplying fuel to the combustor via the first fuel manifold: 
flushing fuel from the second fuel manifold into the combustor.
However, Futa teaches a method of operating a gas turbine engine (Figure 1; 17), the gas turbine engine having a first fuel manifold (Figure 1;27) and a second fuel manifold (Figure 1; 29) configured to supply fuel to a combustor (Figure 1; 21) of the gas turbine engine, the method comprising: 
supplying fuel to the combustor via the first and second fuel manifolds (Paragraph 0018);

stopping the supplying of fuel to the combustor via the second fuel manifold (Figure 8; 117); and
flushing fuel from the second fuel manifold into the combustor by discharging pressurized air into the second fuel manifold toward the combustor (Figure 8; 119. Paragraph 0025). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein while supplying fuel to the combustor via the first fuel manifold: flushing fuel from the second fuel manifold into the combustor as taught by and suggested by Futa in order to purge a fuel manifold during operation (Paragraph 0012 and 0025.  The modification purges the second manifold when fuel is not supplied to the second manifold).
	Regarding claim 2, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies does not disclose using a flow divider valve to stop the supplying of fuel to the combustor via the second fuel manifold and to supply fuel to the combustor via the first fuel manifold.
However, Kim teaches using a flow divider valve (Figure 2; 680) to stop the supplying of fuel to the combustor via the second fuel manifold and to supply fuel to the combustor via the first fuel manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies to use a flow divider valve to stop the supplying of fuel to the combustor via the second fuel manifold and to supply fuel to the combustor via the first fuel manifold as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089,  This is the same modification as claim 1).
Regarding claim 3, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu further discloses wherein the gas turbine engine is mounted to an aircraft (Paragraph 0001) and the method is executed during flight of the aircraft (Paragraph 0047).
Regarding claim 4, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu further discloses wherein:
the aircraft is a rotary wing aircraft (Paragraph 0001);
the gas turbine engine is a first gas turbine engine (Figure 1; 12B is a first gas turbine engine); 
a second gas turbine engine (Figure 1; 12A) is mounted to the aircraft; and 
the method includes: 
operating the first gas turbine engine in a low-power mode of operation (The cruise phase of Figure 3B is a low-power mode of operation) while fuel is supplied to the combustor via the first fuel manifold and fuel supply to the combustor via the second fuel manifold is stopped; and 
operating the second gas turbine engine in a high-power mode (The cruise phase of Figure 3A is a high-power mode of operation)   of operation while the first gas turbine engine is operated in the low-power mode of operation.
	Alecu in view of Davies and Kim does not teach operating the first gas turbine engine in a low-power mode of operation while fuel is supplied to the combustor via the first fuel manifold and fuel supply to the combustor via the second fuel manifold is stopped.
However, Futa teaches operating the gas turbine engine in a low-speed mode of operation (Paragraph 0025) while fuel is supplied to the combustor via the first fuel manifold and fuel supply to the combustor via the second fuel manifold is stopped.
(In the combined invention of Alecu in view of Davies and Kim and Futa, the low speed operation of Futa is the idle/cruise phase of Figure 3B of Alecu because  idle or idling by definition from An Illustrated Dictionary of Aviation by The McGraw-Hill Companies, Dictionary.com, Oxford, and Cambridge Aerospace Dictionary is a low speed) of operation while fuel is supplied to the combustor via the first fuel manifold and fuel supply to the combustor via the second fuel manifold is stopped as taught by and suggested by Futa in order to purge a fuel manifold during operation (Paragraph 0012 and 0025.  This is the same modification as claim 1).
Regarding claim 5, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies and Kim does not teach after the fuel in the second fuel manifold is flushed into the combustor and while continuing the supplying of fuel to the combustor via the first fuel manifold, stopping the discharging of pressurized air from the accumulator into the second fuel manifold.
However, Futa teaches after the fuel in the second fuel manifold is flushed into the combustor and while continuing the supplying of fuel to the combustor via the first fuel manifold, stopping the discharging of pressurized air into the second fuel manifold (Paragraph 0028.  In Figure 8 after 119 to 123 back to 115)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein after the fuel in the second fuel manifold is flushed into the combustor and while continuing the supplying of fuel to the combustor via the first fuel manifold, stopping the discharging of pressurized air from the accumulator (In the combined invention of Alecu in view of Davies and Kim and Futa, the pressurized air of Futa comes from the accumulator of Davies) into the second fuel Paragraph 0012 and 0025.  This is the same modification as claim 1).
Regarding claim 6, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies and Kim does not teach after stopping the discharging of pressurized air from the accumulator into the second fuel manifold and while continuing the supplying of fuel to the combustor via the first fuel manifold, initiating supplying fuel to the combustor via the second fuel manifold.
However, Futa teaches after stopping the discharging of pressurized air into the second fuel manifold and while continuing the supplying of fuel to the combustor via the first fuel manifold, initiating supplying fuel to the combustor via the second fuel manifold (Paragraph 0028.  In Figure 8 after 119 to 123 back to 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein after stopping the discharging of pressurized air from the accumulator (In the combined invention of Alecu in view of Davies and Kim and Futa, the pressurized air of Futa comes from the accumulator of Davies) into the second fuel manifold and while continuing the supplying of fuel to the combustor via the first fuel manifold, initiating supplying fuel to the combustor via the second fuel manifold as taught by and suggested by Futa in order to purge a fuel manifold during operation (Paragraph 0012 and 0025.  This is the same modification as claim 1).
Regarding claim 7, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu does not disclose discharging the pressurized air from the accumulator into a fuel line establishing fluid communication between a flow divider valve and the second fuel manifold.
(Figure 1; 19) establishing fluid communication between a fuel supply and regulation system (Figure 1; 17) and the second fuel manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu to discharge the pressurized air from the accumulator into a fuel line establishing fluid communication between a fuel supply and regulation system and the second fuel manifold as taught by and suggested by Davies in order to expel residual fuel (Column 2, line 65-68.  This is the same modification as claim 1.).
Alecu in view of Davies does not teach a flow divider valve.  
However, Kim teaches a flow divider valve (Figure 2; 680).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies to use a flow divider valve as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089, This is the same modification as claim 1).
Regarding claim 8, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies and Kim does not teach after the fuel in the second fuel manifold is flushed into the combustor and while the supplying of fuel to combustor via the second fuel manifold is stopped, continuing the supplying of fuel to the combustor via the first fuel manifold.
However, Futa teaches after the fuel in the second fuel manifold is flushed into the combustor and while the supplying of fuel to combustor via the second fuel manifold is stopped, continuing the supplying of fuel to the combustor via the first fuel manifold (Paragraph 0028.  The primary manifold continues to be supplied fuel even when the second manifold is being purged).
(Paragraph 0012 and 0025.  This is the same modification as claim 1).
Regarding claim 9, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu does not disclose charging the accumulator using the pressurized air from a compressor section of the gas turbine engine prior to the stopping of the supplying of fuel to the combustor via the second fuel manifold.
However, Davies teaches charging the accumulator using the pressurized air from a compressor section (Column 1, line 59-62) of the gas turbine engine prior to the stopping of the supplying of fuel to the combustor via the second fuel manifold (Column 1, line 59-62, Column 2, line 9-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu to charge the accumulator using the pressurized air from a compressor section of the gas turbine engine prior to the stopping of the supplying of fuel to the combustor via the second fuel manifold as taught by and suggested by Davies in order to expel residual fuel (Column 2, line 65-68.  This is the same modification as claim 1.).
Regarding claim 10, Alecu discloses a method of operating a multi-engine power plant of an aircraft (Paragraph 0001), the multi-engine power plant including a first gas turbine engine (FGTE) (Figure 1; 12A) and a second gas turbine engine (SGTE) (Figure 1; 12B), the FGTE and SGTE being drivingly connected to a common load (Figure 1; 28), the method comprising: 
(Paragraph 0056), the operating of the SGTE including supplying fuel to a combustor (Figure 1; 18B.  Paragraph 0054) of the SGTE;
during the operating of the FGTE and the supplying of fuel to the combustor of the SGTE.
Alecu does not disclose supplying fuel to a combustor of the SGTE by supplying fuel to a first fuel manifold and a second fuel manifold of the SGTE; 
during the supplying of fuel to the first fuel manifold of the SGTE: 
stopping the supplying of fuel to the second fuel manifold of the SGTE; and  
53flushing fuel in the second fuel manifold of the SGTE into the combustor of the SGTE by discharging pressurized air from an accumulator into the second fuel manifold of the SGTE.
However, Davies teaches a method of operating a gas turbine engine (Figure 3) of an aircraft (Column 1, line 44-46), the method comprising: 
supplying fuel to a combustor (Column 2, lines 1-4) of the gas turbine engine by supplying fuel to a first fuel manifold (Annotated Figure 1; labeled first manifold) and a second fuel manifold (Annotated Figure 1; labeled second manifold) of the gas turbine engine; 
stopping the supplying of fuel to the second fuel manifold of the gas turbine engine (Column 2; line 13-19); and  
53flushing fuel in the second fuel manifold of the gas turbine engine; into the combustor of the gas turbine engine by discharging pressurized air (Column 1, line 59-62) from an accumulator (Figure 1; 10) into the second fuel manifold of the gas turbine engine (Column 2; line 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu to supply fuel to a combustor of the SGTE (The modification uses the purge system of Davies in both the FGTE and SGTE of Alecu.) by supplying fuel to a first fuel manifold and a second fuel manifold of the SGTE; stop the supplying of fuel to the second fuel manifold of the SGTE; and flush the fuel in the second fuel manifold of the SGTE into the combustor of the SGTE by discharging pressurized air from an accumulator into the second fuel manifold of the SGTE as taught by and suggested by Davies in order to expel residual fuel (Column 2, line 65-68.  The modification uses the purge system of Davies in Figure 1; 12A and 12B of Alecu).
Alecu in view of Davies does not teach during the supplying of fuel to the first fuel manifold of the SGTE: 
stopping the supplying of fuel to the second fuel manifold of the SGTE; and
53flushing fuel in the second fuel manifold of the SGTE into the combustor
However, Kim teaches a method of operating a gas turbine engine (Figure 1; 1), the method comprising: 
the operating of the gas turbine engine including supplying fuel to a combustor (Any of the combustors of Figure 2) of the gas turbine engine by supplying fuel to a first fuel manifold (Figure 2; 520) and a second fuel manifold (Figure 2; 540) of the gas turbine engine (Paragraph 0023, 0089);
during the supplying of fuel to the combustor of the gas turbine engine by the supplying of fuel to the first fuel manifold of the gas turbine engine: 
stopping the supplying of fuel to the second fuel manifold of the gas turbine engine (Paragraph 0023, 0089).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies wherein during the supplying of fuel to the first fuel manifold of the SGTE: stopping the supplying of fuel to the second fuel manifold of the SGTE as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089,  The modification includes the divider valve, Figure 2; 680 of Kim into Figure 1; 17 of Davies).
Alecu in view of Davies and Kim does not teach during the supplying of fuel to the first fuel manifold of the SGTE: 
53flushing fuel in the second fuel manifold of the SGTE into the combustor.
However, Futa teaches a method of operating a gas turbine engine (Figure 1; 17), the method comprising: 
the operating of the gas turbine engine including supplying fuel to a combustor (Figure 1; 21) of the gas turbine engine by supplying fuel to a first fuel manifold (Figure 1;27) and a second fuel manifold (Figure 1; 29) of the gas turbine engine; 
during the supplying of fuel to the combustor of the gas turbine engine by the supplying of fuel to the first fuel manifold of the gas turbine engine (Paragraph 0018); 
stopping the supplying of fuel to the second fuel manifold of the gas turbine engine manifold (Figure 8; 117) and  
53flushing fuel in the second fuel manifold of the gas turbine engine into the combustor of the gas turbine engine by discharging pressurized air into the second fuel manifold of the gas turbine engine  (Figure 8; 119. Paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein during the supplying of fuel to the first fuel manifold of the SGTE: flushing fuel in the second fuel manifold of the SGTE into the combustor as taught by and suggested by Futa in order to purge a fuel manifold during operation (Paragraph 0012 and 0025.  The modification purges the second manifold when fuel is not supplied to the second manifold.  This applies to  Figure 1; 12B of Alecu when it is operated in the cruise/idle phase of Figure 3B of Alecu because  idle or idling by definition from An Illustrated Dictionary of Aviation by The McGraw-Hill Companies, Dictionary.com, Oxford, and Cambridge Aerospace Dictionary is a low speed).
Regarding claim 11, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies does not teach using a flow divider valve to stop the supplying of fuel to the second fuel manifold and to supply fuel to the first fuel manifold.
However, Kim teaches using a flow divider valve (Figure 2; 680) to stop the supplying of fuel to the second fuel manifold and to supply fuel to the first fuel manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies to use a flow divider valve to stop the supplying of fuel to the second fuel manifold and to supply fuel to the first fuel manifold as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089,  This is the same modification as claim 10).
Regarding claim 12, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu further discloses wherein the common load includes a rotary wing (Paragraph 0024) of the aircraft and the method is executed during flight of the aircraft (Paragraph 0047).
Regarding claim 13, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies and Kim does not teach after the fuel in the second fuel manifold is flushed and while continuing the supplying of fuel to the combustor of the SGTE by the supplying of fuel to the first fuel manifold, stopping the discharging of pressurized air from the accumulator into the second fuel manifold.
However, Futa teaches after the fuel in the second fuel manifold is flushed and while continuing the supplying of fuel to the combustor of the gas turbine engine by the supplying of (Paragraph 0028.  In Figure 8 after 119 to 123 back to 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein after the fuel in the second fuel manifold is flushed and while continuing the supplying of fuel to the combustor of the SGTE by the supplying of fuel to the first fuel manifold, stopping the discharging of pressurized air from the accumulator (In the combined invention of Alecu in view of Davies and Kim and Futa, the pressurized air of Futa comes from the accumulator of Davies) into the second fuel manifold as taught by and suggested by Futa in order to purge fuel manifolds during operation (Paragraph 0012 and 0025.  This is the same modification as claim 10).
Regarding claim 14, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu in view of Davies and Kim does not teach after stopping the discharging of pressurized air from the accumulator into the second fuel manifold and while continuing the supplying of fuel to the combustor of the SGTE by the supplying of fuel to the first fuel manifold, initiating fuel supply to the second fuel manifold to supply fuel to the combustor of the SGTE.
However, Futa teaches after stopping the discharging of pressurized air into the second fuel manifold and while continuing the supplying of fuel to the combustor of the gas turbine engine by the supplying of fuel to the first fuel manifold, initiating fuel supply to the second fuel manifold to supply fuel to the combustor of the gas turbine engine (Paragraph 0028.  In Figure 8 after 119 to 123 back to 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies and Kim wherein after stopping the discharging of pressurized air from the accumulator (In the combined invention of Alecu in view of Davies and Kim and Futa, the pressurized air of Futa comes from the accumulator of Davies) into the second fuel manifold and while continuing the supplying of fuel to the combustor of the SGTE by the supplying of fuel to the first fuel manifold, initiating fuel supply to the second fuel manifold to supply fuel to the combustor of the SGTE as taught by and suggested by Futa in order to purge fuel manifolds during operation (Paragraph 0012 and 0025.  This is the same modification as claim 10).
Regarding claim 15, Alecu in view of Davies and Kim and Futa teach the invention as claimed.
Alecu does not disclose discharging pressurized air into a fuel line at a location between a flow divider valve and the second fuel manifold of the SGTE.
However, Davies teaches discharging pressurized air into a fuel line (Figure 1; 19) at a location between a fuel supply and regulation system (Figure 1; 17) and the second fuel manifold of the gas turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu to discharge pressurized air into a fuel line at a location between a flow divider valve and the second fuel manifold of the SGTE as taught by and suggested by Davies in order to expel residual fuel (Column 2, line 65-68.  This is the same modification as claim 10).
Alecu in view of Davies does not teach a flow divider valve.  
However, Kim teaches a flow divider valve (Figure 2; 680).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Alecu in view of Davies to use a flow divider valve as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089, This is the same modification as claim 10).

16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kim and Futa.
Regarding claim 16, Davies discloses a fuel system (Figure 1) of a gas turbine engine (Figure 3), the fuel system comprising: 
a first fuel manifold (Annotated Figure 1; labeled first manifold) fluidly connected to a combustor (Column 2, lines 1-4) of the gas turbine engine; 
a second fuel manifold (Annotated Figure 1; labeled second manifold) fluidly connected to the combustor; 
a fuel supply and regulation system (Figure 1; 17) having a first configuration (Column 2, line 9-13) and an other configuration (Column 2, line 13-19), the first configuration supplying fuel to the first and second fuel manifolds, the other configuration preventing fuel supply to the second fuel manifold; and 
an accumulator (Figure 1; 10) configured to store pressurized air (Column 1, line 59-62) and, in the other configuration, fluidly connect to the second fuel manifold to discharge pressurized air into the combustor via the second fuel manifold to flush fuel in the second fuel manifold into the combustor (Column 2; line 13-19).
Davies does not disclose one or more valves actuatable between the first configuration and a second configuration, the one or more valves in the second configuration supplying fuel to the first fuel manifold and preventing fuel supply to the second fuel manifold; and 
in the second configuration of the one or more valves, fluidly connect to the second fuel manifold to discharge pressurized air into the combustor via the second fuel manifold to flush fuel in the second fuel manifold into the combustor.
However, Kim teaches a fuel system (Figure 2) of a gas turbine engine (Figure 1; 1), the fuel system comprising: 
a first fuel manifold (Figure 2; 520) fluidly connected to a combustor (Any of the combustors of Figure 2) of the gas turbine engine; 
(Figure 2; 540) fluidly connected to the combustor; 
one or more valves (Figure 2; 680) actuatable between a first configuration (The configuration where both the first and second fuel manifolds are supplied fuel of Paragraph 0023, 0089) and a second configuration (The configuration where the first manifold is supplied fuel and the second fuel manifold is not supplied fuel.  Paragraph 0023, 0089), the one or more valves in the first configuration supplying fuel to the first and second fuel manifolds, the one or more valves in the second configuration supplying fuel to the first fuel manifold and preventing fuel supply to the second fuel manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davies to include one or more valves actuatable between the first configuration and a second configuration, the one or more valves in the second configuration supplying fuel to the first fuel manifold and preventing fuel supply to the second fuel manifold as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the second manifold, or both the first and second manifolds (Paragraph 0089,  The modification includes the divider valve, Figure 2; 680 of Kim into Figure 1; 17 of Davies).
Davies in view of Kim does not teach wherein in the second configuration of the one or more valves, fluidly connect to the second fuel manifold to discharge pressurized air into the combustor via the second fuel manifold to flush fuel in the second fuel manifold into the combustor.
However, Futa teaches a fuel system (The fuel system of Figure 1) of a gas turbine engine (Figure 1; 17), the fuel system comprising: 
a first fuel manifold (Figure 1;27) fluidly connected to a combustor (Figure 1; 21) of the gas turbine engine; 
a second fuel manifold (Figure 1; 29) fluidly connected to the combustor; 
(Figure 8; 117.  Paragraph 0028); and 
in the second configuration, fluidly connect to the second fuel manifold to discharge pressurized air into the combustor via the second fuel manifold to flush fuel in the second fuel manifold into the combustor (Figure 8; 119. Paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davies in view of Kim wherein in the second configuration of the one or more valves (In the combined invention of Davies in view of Kim, the second configuration of Futa is the second configuration of the one or more valves of Davies in view of Kim because both are when the first manifold receives fuel while the second manifold does not), fluidly connect to the second fuel manifold to discharge pressurized air into the combustor via the second fuel manifold to flush fuel in the second fuel manifold into the combustor as taught by and suggested by Futa in order to purge a fuel manifold during operation (Paragraph 0012 and 0025.  The modification purges the second manifold when fuel is not supplied to the second manifold).
Regarding claim 17, Davies in view of Kim and Futa teach the invention as claimed.
Davies further discloses a fuel line (Figure 1; 19) establishing fluid communication between the fuel supply and regulation system and the second fuel manifold, the accumulator configured to discharge pressurized air into the fuel line at a location downstream of the fuel supply and regulation system.
Davies does not disclose a first valve of the one or more valves.
However, Kim teaches a first valve of the one or more valves (Figure 2; 680 is a first valve).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davies to include a first valve of the one or more valves as taught by and suggested by Kim in order to supply fuel to the only the first manifold, only the (Paragraph 0089, This is the same modification as claim 16.  As a note, Figure 2; 680 of Kim being part of Figure 1; 17 has the location of discharging the pressurized air into the fuel line downstream of the first valve because the location is downstream of Figure 1; 17 of Davies.).
Regarding claim 18, Davies in view of Kim and Futa teach the invention as claimed.
Davies further discloses wherein the accumulator is fluidly connectable to a compressor section (Column 1, line 59-62) of the gas turbine engine to receive the pressurized air from the compressor section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741